Citation Nr: 1109851	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial higher rating for posttraumatic stress disorder (PTSD) with depressive disorder, which is rated as 30 percent disabling for the period prior to October 26, 2007, and as 70 percent disabling beginning on that date.






ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that in a December 2006 rating decision, service connection was granted for PTSD with depressive disorder.  A 30 percent rating was assigned, effective August 24, 2004.  In October 2007, the Veteran submitted a statement requesting an increase in his PTSD.  In a January 2008 rating decision, the RO increased the rating for PTSD to 50 percent, effective October 26, 2007, the date that the RO indicated is the date of receipt of a claim for an increased rating.  In April 2008, a statement of the case was issued, denying a rating in excess of 50 percent for PTSD.  No notice of disagreement was received during the time after the January 2008 rating decision but before the April 2008 statement of the case.  Instead, a handwritten note on the January 2008 rating decision indicates that the increased rating issue was already on appeal (presumably because the October 2007 statement was later construed by the RO as a notice of disagreement) and the January 2008 rating decision should have been a statement of the case.  The Veteran filed a timely VA Form 9 regarding the increased rating issue.

Thereafter, in a May 2009 rating decision, the RO increased the rating again for PTSD.  A 70 percent rating was assigned, effective from October 26, 2007.  

Because the October 2007 statement was submitted within the one year period after the December 2006 rating decision was issued, the Board will accept this as a notice of disagreement with the December 2006 rating decision.  As such, the Board will consider the claim as stated on the title page of this decision.

The Board notes that although the Veteran was scheduled for a hearing at the RO (Travel Board hearing) before a Veterans Law Judge in February 2011, he failed to appear for the hearing.  He has not requested that the hearing be rescheduled.  Therefore, the hearing request is considered withdrawn.


FINDINGS OF FACT

1.  For the period prior to July 28, 2005, the Veteran's PTSD with depression was manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2.  For the period beginning on July 28, 2005, the Veteran's PTSD with depression is manifested by occupation and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for PTSD with depression for the period prior to July 28, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 70 percent rating for PTSD with depression for the period beginning on July 28, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a rating in excess of 70 percent for PTSD with depression for the period beginning on July 28, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in November 2005, December 2005, and June 2006, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the June 2006 notice letter informed the Veteran as to disability ratings and effective dates.

However, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD with depression.  Service connection was awarded in a December 2006 rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

In any event, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The medical evidence of record reflects that in October 2004 the Veteran was referred for a VA psychiatric evaluation.  He indicated that he feels intrusive thoughts and has dreams and nightmares about the Vietnam War.  He also has flashbacks.  His sleep has been decreased and he does not want to socialize.  He feels comfortable alone at home.  He denied feeling hopeless and helpless.  He denied suicidal and homicidal thoughts.  He denied having auditory and visual hallucinations.  On examination he was neatly dressed and fairly groomed.  His attitude was pleasant and cooperative.  He was alert and fully oriented.  His speech was normal in rate and tone.  He was calm and his mood was euthymic and relaxed.  He had logical and goal directed thought processes.  His thought content was devoid of delusions, ideas of references, and preoccupations.  He denied suicidal and homicidal thoughts.  He stated that he felt nervous and shaking.  His concentration and memory were good.  His GAF score was noted to be 60.  

A June 2005 VA treatment record notes that the Veteran was fully oriented and alert.  His thought processes were logical and goal directed.  His mood was pleasant and his affect was animated.  His judgment was deemed good and his insight was noted to be fair.  There was no evidence of psychotic symptoms.  He recent got into a physical altercation with a coworker that could cost the Veteran his job if the coworker files a complaint.  The Veteran was unsure if he wanted to continue with his job because it is too stressful.  He has begun to try to do things with his family.  Although it is difficult, he does it.  

A July 2005 VA treatment record notes that the Veteran has problems sleeping and with irritability and angry moods.  He continues to socially isolate except for work.  He admitted to being paranoid and not trusting anyone.  He reported that his anger and paranoia cause marital problems.  He has been having more frequent nightmares since starting counseling.  He was alert and oriented on examination.  He was also fairly well groomed.  His affect was restricted and he described his mood as irritable.  He denied current suicidal and homicidal ideas.  His GAF score was listed as 50.  

The Veteran underwent a VA examination in March 2006.  The report of that examination indicates that the Veteran has chronic problems with irritability, mood swings, and paranoia.  He also has sleeplessness, intrusive thoughts, and flashbacks.  He has very little social contact.  Specifically, he has no close friends.  He is not even close to his family.  He stated that with his wife, things have been "rough."  He has had many jobs since returning from the service.  However, he is now working full time.  He reported having difficulty getting along with people in general.  He prefers to be by himself and admits that he had gotten into a confrontation which, on one occasion, came close to a physical altercation.  He experiences moodiness and depression.  He has paranoia and does not trust people in general.  He lives with his wife.  They have been together for 16 years.  He described his current marriage as shaky due to his mood swings and depression.  He also stated that he and his wife do not communicate well and they do not share the same interests.  

On examination he was neat and well-groomed.  He was alert and oriented times three.  He was quite verbal and logical.  There were no signs of acute psychotic symptoms, but he admitted feeling suspicious and paranoid on and off.  He reported being anxious and depressed.  His affect was constricted.  He endorsed intrusive thoughts and flashbacks.  He denied suicidal ideation or intent, but stated that he feels frustrated and hopeless.  He has anger control problems.  He denied aggressive or homicidal ideations.  His insight and judgment were deemed fair.  His abstraction ability was intact.  The examiner opined that the Veteran has moderate to significant impairments in the areas of social and industrial functioning.  He also has difficulty with his marriage and is unable to maintain a positive and affective relationship.  His GAF score was listed as 57.

An April 2007 VA psychology note indicates that the Veteran has been coping fairly well.  However, he continues to struggle with sleeping problems, irritability, moodiness, and job stress.  On mental status examination, he was alert, fully oriented, and fairly well groomed.  His affect was constricted and he described his mood as depressed and irritable.  He denied suicidal or homicidal ideation.  His GAF score was noted to be 50.

A December 2007 VA examination report notes that the Veteran is employed full time by the railroad.  He has been at this job since 1996.  He has received four reprimands during his career.  Two reprimands were for operating the train too fast and two reprimands were due to disagreements with supervisors.  One of the disagreements occurred within the past year, and he is currently on probation.  It was noted that the Veteran works seven days on and two days off.  He is on call during the seven day work period.  The Veteran is an engineer and he works with one other person.  He reported continual problems with interpersonal relationships and anger management in the work setting.  He also reported that he gets easily agitated and verbally aggressive two to three times a week.  He said that little things will set him off, like when his workmate cracks his knuckles.  He reportedly missed at least one week of work during the past six months.  He described having had a terrifying recurring nightmare, which woke his wife and scared their children.  He then went on a drinking binge for a week and he called in sick.  He was sober for the year prior to this incident, and he has been basically sober since that time.  

The Veteran acknowledged daily intrusive recollections of his wartime experience.  Sometimes the recollections come out of nowhere and other times seeing the news about the war in Iraq can trigger these recollections.  They are more intense at night when he is trying to sleep.  He also has difficulty with irritable moods and anger outbursts approximately two times a week.  He tends to have these experiences more at work than at home.  He stated that he must spend the night away from home during work shifts.  When he is away from home, he typically does not leave his room and does not socialize with his workmate or anyone else.  He described himself as more isolating since his last VA examination.  He cannot tolerate being around crowds.  Crowds cause him to feel panic and nervousness.  He never goes to the shopping mall because it is "mass confusion."  He even becomes uncomfortable during holidays with extended family, and he often escapes by isolating outside.  He receives individual therapy but he does not want to attend group therapy for his PTSD because he is uncomfortable.  However, he is able to show his family love and affection.  Within the past year, he has gotten into a physical confrontation with another person.  He described occasional bouts of feeling anxious and panicky for no particular reason.  This has occurred more frequently during the past four to six years.  He also has some problems with concentration and his ability to focus at work.  For instance, he forgets if he has followed through with his duties, so he will have to stop and recheck if he has completed a task.  He does not socialize and he acknowledges that he has only one real friend, whom he has known for the past 20 to thirty years.  They went fishing approximately four to five months ago.  However, recently, his interest in previously enjoyed activities such as fishing and woodworking has diminished.  Additionally, he experiences hypervigilance.  

On mental status examination he was neatly dressed.  His personal hygiene was adequate.  He presented as anxious and dysthymic with a congruent affect.  He had some psychomotor agitation, whereby he would shake his legs and tap his fingers together.  Eye contact was limited.  He often looked away when talking with the examiner.  He appeared to sit on the edge of his seat.  He was cooperative and fully oriented.  Speech functions were normal.  He reported his mood as depressed and irritable.  He appeared a bit jittery, but no abnormal behaviors were noted.  He reported passive suicidal ideation.  The last time he had this feeling was about a week ago.  However, he stated that he would not go through with it because of his family.  He has occasionally had homicidal ideation, but has not had it seriously since his last evaluation.  He admitted to frequent episodes of agitation and irritability.  He denied hallucinations and delusions.  His thought processes and thought content were within normal limits.  Memory functions were grossly intact, and he denied having memory problems.  He reported concentration and attention problems, but this was not noted during  the interview.  His insight and judgment were noted to be adequate.  

The examiner opined that the Veteran exhibits moderate symptoms of PTSD that are chronic.  The examiner felt that the Veteran's PTSD has not necessarily worsened since his last VA examination.  Even considering the recent reprimand at work, the examiner felt that, given the history of four reprimands over the course of his career, this did not represent an increase over time.  The incident involving a near physical confrontation was, in the examiner's perspective, not due to impulse control issues, but instead was an incident of self-protection due to a sense of being attacked.  Although his PTSD affects his relationships at work, he has been able to hold his job since 1996, with one of his reported four reprimands occurring since his last examination.  Despite his periods of irritability around his family, he described his family as "close" and stated that he is able to show them affection.  In sum, the examiner opined that the Veteran is moderately impaired in his social and occupational functioning and quality of life.  Moreover, he is able to care for his own activities of daily living.  His GAF score was noted to be 57.

A February 2010 VA examination report notes that the Veteran has no interest in leisure activities.  He starts things and cannot complete them.  He has no history of suicide attempts.  He does have a history of violence and assaultiveness.  Specifically, he got into an argument with a coworker, but it did not get reported (because they both would have been fired).  He isolates socially and he is fearful of what his children think after they saw him acting out violently in a nightmare.  However, he does not know how to talk to them about it.  He goes on sporadic drinking binges.  His general appearance was clean.  He was restless in terms of psychomotor activity.  His speech was spontaneous and his attitude was cooperative.  His affect was constricted and his mood was depressed.  He was attentive and fully oriented.  His thought processes and thought content were unremarkable.  He has no delusions.  His insight and judgment are intact.  He has sleep impairment.  He gets less than four hours of sleep.  He had no inappropriate behavior or obsessive or ritualistic behavior.  He has occasional panic attacks.  He denied homicidal thoughts but endorsed suicidal thoughts.  Specifically, he has a preoccupation with the thought that life is not worth living, but he does not want to end his life and leave his family financially strapped.  His impulse control is fair.  He reported getting into altercations with strangers and coworkers; however, he does not become violent.  He is able to maintain minimum personal hygiene and has no problem with activities of daily living.  His memory was normal.  

The Veteran is currently employed as an engineer.  He works full time.  He has lost seven weeks in the last 12-month period due to mood swings and flashbacks that result in him calling in sick because he is unable to work.  The examiner stated that, with respect to occupational functioning, the Veteran experiences decreased concentration, increased absenteeism, memory loss, and poor social interaction.  He has trouble keeping up with his occupational functioning due to his PTSD.  He has increased absenteeism and decreased performance on his job.  He has a harder time relating to his wife and children.  He isolates himself and has few social contacts and no leisure or recreational pursuits.  His depression is a symptom of his PTSD and has been exacerbated by the recent fatalities on his job.  His job performance has slipped in the past year.  He reported having approximately three incidents where he engaged the security brake on the train when there was nothing on the tracks.  

A March 2010 VA psychiatry note indicates that the Veteran is doing fair with his current medications.  His affect was appropriate.  He denied suicidal, homicidal, or assaultive ideation.  He denied any current visual and auditory hallucination.  He was alert and oriented.  His GAF score was listed as 45.  

After review of the medical evidence of record, the Board finds that the currently assigned 30 percent rating is appropriate for the period from August 24, 2004 through July 2005.  During this time period, the Veteran was generally euthymic at VA appointments, and although he had intrusive thoughts, flashbacks, and even nearly got into a physical altercation with a coworker, he denied feeling hopeless and helpless, and generally fit the criteria associated with a 30 percent rating.  A 50 percent rating is not warranted for this time period, because his affect was not flattened, it was animated.  His speech was normal, he did not endorse panic attacks more than once a week, he had no difficulty understanding complex commands, he had no memory impairment, and he had no impaired judgment or abstract thinking.  His GAF score was 60 for this time period, representing moderate symptoms.

However, as of the July 2005 VA outpatient treatment note, the Veteran endorsed problems sleeping and with irritability and angry moods.  It was first noted at this time that his affect was restricted and he described his mood as irritable.  His GAF score was listed as 50, a full 10 points lower than the month before.  At the VA examination in March 2006, the Veteran continued to report chronic problems with irritability, mood swings, and paranoia.  He first reported not being close to his family during this time period.  (Notably, in June 2005, he described having difficulty doing things with his family, but still doing them nonetheless.)  In March 2006, he described his current marriage as shaky due to his mood swings and depression.  He also stated that he and his wife do not communicate well and they do not share the same interests.  Although there were no signs of acute psychotic symptoms, he admitted feeling suspicious and paranoid.  Again, his affect was constricted.  Although he denied suicidal ideation or intent, he stated that he feels frustrated and hopeless.  The March 2006 VA examiner opined that the Veteran has moderate to significant impairments in the areas of social and industrial functioning.  This represents an increase in the severity of the symptoms.  The GAF score listed at this examination is 57.  However, in April 2007, the Veteran's GAF was 50 again, representing serious symptoms.

At the December 2007 VA examination, the Veteran was endorsing suicidal ideation, having increased impulse control, and severe difficulty adapting to stressful circumstances, such as a work-like setting.  The Board finds that after reviewing the entire record, and giving the Veteran the benefit of the doubt, the Veteran's increase in symptomatology was actually shown at the July 28, 2005 VA outpatient treatment appointment.  It was at this point where his occupational and social impairment was manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Notably, the Veteran endorsed increased social isolation during this time period, he began to feel paranoia, suicidal ideation, near-continuous depression insofar as his thoughts that life is not worth living, and his inability to get along with others, including at work and at home, increased.  Therefore, the Board is applying the benefit of the doubt, and has determined that a 70 percent rating is warranted beginning on July 28, 2005.

A higher, 100 percent rating is unwarranted at any time during the appeal.  Namely, the Veteran has consistently been employed full time throughout the entire evaluation period.  Although he is significantly affected by the stress of his job, and can only work at the job he is at because he does not need to be around people, he has held the same job since 1996.  Therefore, in no way is he totally occupationally impaired.  Consequently, a 100 percent rating is not warranted.

In sum, the currently assigned 30 percent rating is warranted from August 24, 2004 through July 27, 2005.  A 70 percent rating is warranted beginning on July 28, 2005.  Additional assignment of staged ratings in this case is not necessary.  Fenderson, supra. 

Finally, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's PTSD.  The Veteran's PTSD is productive of discrete manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  Therefore, referral for consideration of extraschedular rating is not warranted.  


ORDER

A rating in excess of 30 percent for PTSD for the period prior to July 28, 2005, is denied.

A rating of 70 percent is warranted for PTSD for the period beginning on July 28, 2005, subject to the criteria governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


